Broadfoot, J.
(dissenting). The statute involved in this case is sec. 59.07 (4) (c), which provides that a contract for public works shall be let to the lowest responsible bidder. The case of Chippewa Bridge Co. v. Durand, 122 Wis. 85, 99 N. W. 603, is relied upon by the majority of the court. That case is not in point. No attempt was made to comply with the *528statute in that case. After the bids had been received there were private negotiations with one of the bidders, the specifications were altered, and the work was awarded without competitive bid on the changed specifications. The only applicable' rule to be taken from that case is that substantial compliance with the statute is required in awarding such contracts.
The majority also rely upon the case of Pew v. Chester, 96 N. J. L. 45, 114 Atl. 151. The rule appears to be otherwise in Kentucky, Massachusetts, and Ohio, and the general rule is stated in 63 C. J. S., Municipal Corporations, p. 826, sec. 1151, as follows:
“Also, in the absence'of fraud, collusion, and prejudice, the fact that single bids for the entire improvement, rather than separate bids for parts thereof as required, are submitted is not fatal.”
. Too much reliance cannot be placed upon cases from other jurisdictions without a complete analysis of the statutes involved. We must keep in mind our own statute, the rule that there must be a substantial compliance therewith, and the general purpose of the statute. It is clear that the purpose of the statute is to secure economy in the construction of public works; it is to prevent favoritism, fraud, and extravagance; the specifications for the work must be available to all bidders, and all bids must be based upon the plans and specifications without change. Unless there is a violation of one of those rules it is the duty of the governing body to let contracts at the lowest cost to taxpayers.
In this case separate bids were called for. It is apparent that if one contractor had the contracts for both heating and plumbing he could afford to do the work at a lower figure than if he had but one contract. In the instant case the defendant Grudem Brothers Company did what any alert bidder would do and submitted a combined bid that was low'er than the total low bids for separate contracts. By accepting the bid *529the county board could save its taxpayers a substantial sum of money. Both the plumbing and heating had to be completed in exact accord with the plans and specifications. Certainly no taxpayer was harmed by the action of the bidder or the county board. In many cases time is of the essence in awarding public contracts and there is not time to readvertise and accept new bids. That it may have been possible in the instant case is no reason for establishing a hard and fast rule that may be very detrimental to the public in the future.
It is apparent, too, that mandamus was not the proper remedy, and this question was properly raised in the trial. It is no answer to say that this question is moot merely because the county board chose to abide by the order.